 



AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement dated
as of September 30, 2003 (the “Employment Agreement”) by and between Jack Weimer
(the “Employee”) and Eagle Test Systems, Inc., a Delaware corporation (the
“Company”), is entered into as of this 16th day of January, 2007, by and between
the Employee and the Company.
W I T N E S S E T H:
     WHEREAS, the Company desires to continue the employment of the Employee and
the Employee desires to continue employment with the Company.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the parties hereto agree as follows:
     1. All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Employment Agreement.
     2. Section 2 of the Employment Agreement is hereby deleted and replaced in
its entirety by the following:
          2. Term of Employment. Subject to the provisions of Section 6, the
term of Employee’s employment pursuant to this Agreement shall commence on and
as of September 30, 2003 (the “Effective Date”) and shall terminate on the first
anniversary of the Effective Date (such period, the “Term”). Notwithstanding the
foregoing, the Term shall automatically extend for an additional year on each
anniversary of the Effective Date unless either party provides written notice to
the other party not less than thirty (30) days prior to the date on which the
Term would expire that he or it chooses not to extend the Term.
     3. Section 4(a) of the Employment Agreement is hereby deleted and replaced
in its entirety by the following:
          (a) During Employee’s employment under this Agreement, the Company
shall pay Employee a salary at the annual rate of $200,000 per annum (the “Base
Salary”), subject to increase from time to time in the discretion of the Board
of Directors or a committee thereof. Such Base Salary shall be subject to
withholding under applicable law, shall be pro rated for partial years and shall
be payable in periodic

 



--------------------------------------------------------------------------------



 



installments in accordance with the Company’s usual practice for executive
officers of the Company as in effect from time to time.
     4. Section 4(b) of the Employment Agreement is hereby deleted and replaced
in its entirety by the following:
          (b) For each fiscal year beginning with the year ending September 30,
2007 during Employee’s employment under this Agreement, Employee shall be
eligible to participate in an annual incentive plan established by the Board of
Directors or a committee thereof, based upon the Company and Employee achieving
the performance targets set forth in the plan and other such terms as may be
established in the sole discretion of the Board of Directors or a committee
thereof (the “Incentive Bonus”).
     5. Section 10 of the Employment Agreement is hereby deleted and replaced in
its entirety by the following:
          10. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by a nationally recognized overnight courier
service or mailed by certified or registered mail (return receipt requested) as
follows:

     
To the Company:
  Eagle Test Systems, Inc.
 
  2200 Millbrook Drive
 
  Buffalo Grove, IL 60089
 
  Attention: Board of Directors
 
   
To Employee:
  Jack Weimer
 
  646 N. Lake St.

 
  Grayslake, IL 60030

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.
     6. Except as set forth in this Amendment, all terms and provisions of the
Employment Agreement shall remain in full force and effect in accordance with
the terms thereof.
     7. This Amendment shall be construed and enforced in accordance with the
laws of the State of Illinois.

2



--------------------------------------------------------------------------------



 



     8. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
     [Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment under seal as
of the date first set forth above.
      

            COMPANY:

EAGLE TEST SYSTEMS, INC.

      By:   /s/ Leonard Foxman         Name:   Leonard Foxman        Title:  
Chief Executive Officer     

            EMPLOYEE:
      /s/ Jack Weimer       Jack Weimer           

4